Citation Nr: 1521599	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-42 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected and non-service connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from May 1955 to May 1957.  He died in May 2011.  The appellant is the Veteran's surviving wife.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  The claims are now under the jurisdiction of the RO located in New York, New York.

The Board notes that it has reviewed both the appellant's physical claims file and the appellant's paperless Veterans Benefits Management System (VBMS) and "Virtual VA" claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 


The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in May 2011 at the age of 78 years old.  At the time of the Veteran's death, he was not service connected for any disability.

The Veteran's death certificate shows that the immediate cause of his death was congestive heart failure, due to or as a consequence of coronary artery disease.  It also noted that chronic obstructive pulmonary disease (COPD) was listed as another significant condition contributing to the Veteran's death but not related to congestive heart failure.  

The appellant claims that the Veteran's COPD, which had some relationship to his death, was related to his service.  Specifically, she claims that while the Veteran, acting as a lecturer training service members on the use of gas masks to prevent exposure to poisonous gasses, did not himself use a gas mask during the training sessions.  This, she alleges, led to his exposure to poisonous gas.  

The record contains a letter from a private physician, L.B., dated in January 2011, in which he commented that the Veteran, while at Fort Dix, during 1955 to 1957, lectured different squads in experiencing exposure to poisonous gases.  He added that while he lectured the Veteran did not wear a mask, in order to be able to speak.  The physician opined that the Veteran's COPD was essentially related to his participating in this training.  Another letter from L.B., dated in August 2012, indicates that he treated the Veteran from 2006 to 2011 for chronic cough and respiratory problems.  The physician, noting the Veteran was a non-smoker, added that the Veteran's previous exposure to poisonous gases while serving in the Army contributed to these problems.  Diagnoses of COPD are on file.  As this case is being remanded, L.B. should be invited to identify the gas or gases which he thinks caused the Veteran to develop COPD.  



In the event L.B. provides a response, the AOJ should contact the Joint Services Records Research Center (JSRRC) to ascertain what gas was used to train soldiers in the 1950s.  Then, if otherwise appropriate, the Veteran's claims folder should be referred to a pulmonologist to secure an opinion.

While personnel records of the Veteran are on file, it is unclear at this juncture whether or not he was a "trainer," who in theory may have been exposed to "more gas" than the average service member.  Based on the opinions rendered by L.B., and in contemplation that VA does not appear to have undertaken development to ascertain whether or not the Veteran's in-service duties in fact led him to be exposed to poisonous gas, as is claimed by the appellant, on remand, an attempt should be made to verify the appellant's allegations of exposure by the Veteran of poisonous gas.  If the Veteran's alleged exposure to poisonous gas is verified, the AOJ should arrange to obtain a VA medical opinion.

As the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death may impact the outcome of the claim of entitlement to service connected and non-service connected burial benefits, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of entitlement to service-connected and non-service connected burial benefits until the claim of entitlement to service connection for the cause of the Veteran's death is resolved.









Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should invite the appellant to obtain a statement from the above-referenced private physician, L.B., who seemed to relate exposure by the Veteran in service to poisonous gas to his later development of COPD.  Dr. L.B. should be asked to supply a statement stating what specific gas (or gases) the Veteran was exposed to in service which led to his development of COPD.

2.  The AOJ, using all appropriate development procedures, should seek to verify whether the Veteran was exposed to poisonous gas while serving on active duty.  The AOJ should contact the appropriate entity, to include the JSRRC, NPRC, and/or DOD in order to make this determination.  An attempt to ascertain what gas, if any, was used to train soldiers in the 1950s should be accomplished.  

3.  Once the record is developed to the extent possible, and only if it is confirmed that the Veteran was exposed to poisonous gas in service, the Veteran's claims folder should be sent to an appropriate physician for review.  




He or she should prepare a medical opinion addressing the question as to whether the Veteran's COPD was at least as likely as not due to his confirmed in service exposure to poisonous gas (or gases).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits in any respect remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

                                                                                         (Continued on next page)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

